             Case(Revised
     WAWD - Praecipe 3:17-cv-05806-RJB
                          2/13/13)              Document 153 Filed 11/16/18 Page 1 of 5
1

2

3

4

5

6
                                    UNITED STATES DISTRICT COURT
7                                  WESTERN DISTRICT OF WASHINGTON

8

9     State of Washington
             Plaintiff(s),                                     Case No. 3:17-cv-05806-RJB
10
      v.
                                                               PRAECIPE
11

12    The GEO Group, Inc.
            Defendant(s).
13
       TO THE CLERK OF THE ABOVE-ENTITLED COURT:
14
       You will please:
15     Substitute the attached brief for the one filed originally as ECF 152-3, Exhibit C to Declaration of Marsha Chien.


16

17

18

19

20

21     November 16, 2018                  s/Marsha Chien
       Dated                              Sign or use an "s/" and your name
22
                                          Marsha Chien, WSBA #47020
23                                        Assistant Attorney General
                                          Office of the Attorney General
24                                        800 Fifth Avenue, Suite 2000
                                          Seattle, WA 98104
                                          (206) 464-7744
25
                                          Name, Address, and Phone Number of Counsel or Pro Se
26
      PRAECIPE                                       Page 1 of 1
            Case 3:17-cv-05806-RJB Document 153 Filed 11/16/18 Page 2 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the appellate CM/ECF
 5   system.
 6
     November 16th, 2018
 7                                               s/Caitilin Hall
 8                                               Caitilin Hall, Legal Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                       ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Unit
                                                                            800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7744
Case 3:17-cv-05806-RJB Document 153 Filed 11/16/18 Page 3 of 5




                         CHIEN DECLARATION
                                                EXHIBIT C
Case 3:17-cv-05806-RJB Document 153 Filed 11/16/18 Page 4 of 5
Case 3:17-cv-05806-RJB Document 153 Filed 11/16/18 Page 5 of 5
